DISMISS; and Opinion Filed July 11, 2013.




                                         S
                                         In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-00911-CV

            ROGELIO GONZALEZ AND ALL OTHER OCCUPANTS, Appellant
                                   V.
                        DEL ROY FUNDS, L.P., Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-03558-B

                                MEMORANDUM OPINION
                        Before Justices Moseley, Bridges, and Lang-Miers
                                 Opinion by Justice Lang-Miers
          The clerk’s record in this case is overdue. By letter dated December 14, 2012, we

informed appellant that the District Clerk had notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to file written verification that he had paid for or made arrangements to

pay for the clerk’s record or that he had been found entitled to proceed without payment of costs.

We cautioned appellant that if he did not file the required documentation within ten days, we

might dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                            /Elizabeth Lang-Miers/
                                            ELIZABETH LANG-MIERS
                                            JUSTICE
120911F.P05




                                      –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ROGELIO GONZALEZ AND ALL                              On Appeal from the County Court at Law
OTHER OCCUPANTS, Appellant                            No. 2, Dallas County, Texas
                                                      Trial Court Cause No. CC-12-03558-B.
No. 05-12-00911-CV         V.                         Opinion delivered by Justice Lang-Miers.
                                                      Justices Moseley and Bridges participating.
DEL ROY FUNDS, L.P., Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee DEL ROY FUNDS, L.P. recover its costs of this appeal
from appellant ROGELIO GONZALEZ AND ALL OTHER OCCUPANTS.


Judgment entered this 11th day of July, 2013.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




                                                –3–